                 Case 20-20103                          Doc 6             Filed 01/08/20 Entered 01/08/20 06:30:08                                               Desc Main
                                                                             Document    Page 1 of 2

                                                                         United States Bankruptcy Court
                                                                                               District of Utah
     In re    Romeo M Drawn-Binyon                                                                                                                Case No.   20-20103
                                                                                                           Debtor(s)                              Chapter    7



                            DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.      Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named debtor and that compensation
        paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on
        behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, Debtor has agreed to accept ............................................................                    $                  1500.00
              Prior to the filing of this statement I have received ......................................................                    $                     0.00
              Balance Due .................................................................................................................   $                  1500.00

2.      The source of the compensation paid to me was:
                  Debtor                      Other (specify):                        Not Applicable

3.      The source of compensation to be paid to me is:
                  Debtor                      Other (specify):

4.           I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

             I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.      In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

        a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
        b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
        c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof.

6.      By agreement with the debtor(s), the above-disclosed fee does not include the following service:

        Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or any other adversary
        proceeding. Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of reaffirmation
        agreements and applications as needed; preparation and filing of motions pursuant to 11 USC 522(f)(2)(A) for avoidance of liens on household
        goods. However, counsel does understand his obligations under the local rule and his requirement to withdraw in accordance with the local if
        such should be necessary.

7.      Debtor and counsel have entered into two, separate fee agreements:


a.    The first agreement was entered prior to the filing of the petition for the preparation and filing of the bankruptcy petition, statement about social
security number, creditor list and other documents required at the time of filing; and review, analysis and advisement of the typical matters that are
required to be performed prior to filing by a bankruptcy attorney under the applicable bankruptcy and ethical rules. Counsel's fees under the first
agreement were $0.00, of which $0.00 was paid and the balance (if any) was waived by counsel.
b.    The second agreement was signed after the petition was filed for post-petition work to be performed, including the preparation of schedules of
assets and liabilities, and statement of financial affairs; preparation and filing of other required documents; representation at the first meeting of
creditors; and other services outlined in the fee agreement. Counsel's fees under the second agreement are $1500.00. The second agreement allows
the Debtor(s) to pay these post-petition fees and costs in installments for up to 10 months following the bankruptcy filing.
8.    Counsel has a recourse line of credit from a third-party lender secured by (among other things) a collateral assignment of the accounts
receivable of counsel, including amounts owed by Debtor(s) to counsel. Counsel’s obligation to repay this indebtedness is not contingent upon
receipt of payment from Debtor(s). Counsel may draw upon the line of credit based upon the value of accounts receivable, including the amount
owed by Debtor(s) to counsel. The lender also provides payment management and processing services and will collect installment payments from
Debtor(s) as well as any third-party guarantor (if applicable) on behalf of counsel. Lender will apply amounts paid by Debtor(s) against counsel’s
indebtedness to Lender. Counsel has fully informed Debtor(s) and obtained consent to the collateral assignment and to a limited sharing of
information with lender concerning Debtor(s) to facilitate counsel’s financing and lender’s payment management and processing concerning
Debtor(s).




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
                 Case 20-20103                    Doc 6          Filed 01/08/20 Entered 01/08/20 06:30:08                 Desc Main
                                                                    Document    Page 2 of 2

                           DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                              (Continuation Sheet)
                                                                         CERTIFICATION

        I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
  this bankruptcy proceeding.

  Dated:      01/08/2020                                                      /s/ Ted F. Stokes
                                                                              Ted F. Stokes 14891
                                                                              Stokes Law PLLC
                                                                              2072 North Main Suite 102
                                                                              North Logan, UT 84341
                                                                              (435) 213-4771 Fax: (888) 443-1529
                                                                              ted@stokeslawpllc.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
